Exhibit 10.2

REAFFIRMATION OF GUARANTY

The undersigned has executed that certain Guaranty Agreement dated as of
July 24, 2013 (the “Guaranty”), in favor of Bank of America, N.A., a national
banking association, and its successors and assigns (“Lender”). The Guaranty was
entered into in connection with a $60,000,000 loan (the “Loan”) made by Lender
to RIF I – Don Julian, LLC, a California limited liability company, RIF I –
Lewis Road, LLC, a California limited liability company, RIF I – Oxnard, LLC, a
California limited liability company, RIF I – Walnut, LLC, a California limited
liability company, Rexford Business Center – Fullerton, LLC, a California
limited liability company, RIF II – Kaiser, LLC, a California limited liability
company, and RIF III – Irwindale, LLC, a California limited liability company
(individually and collectively, the “Original Borrower”). Pursuant to the
Guaranty, the undersigned guaranteed certain obligations owing by Borrower
under, among other things, that certain Term Loan Agreement dated as of July 24,
2013 (the “Loan Agreement”) between Original Borrower and Lender. Capitalized
terms used herein without definition have the meanings ascribed to them in the
Loan Agreement, as modified by the Modification Agreement (defined below).

Concurrently herewith, the Loan Documents are being modified to provide for,
among other things, the release of RIF II – Kaiser, LLC, as a “Borrower” under
the Loan Documents, the addition of Rexford Industrial – Madera Industrial, LLC,
a Delaware limited liability company (“Additional Borrower”) as a “Borrower”
under the Loan Documents, and the substitution of the Rexford Industrial –
Madera Property for the RIF II – Kaiser Property as collateral for the loan
(including the reconveyance of the lien of the RIF II – Kaiser Mortgage and the
acceptance of the Rexford Industrial – Madera Mortgage), all pursuant to a
Modification and Assumption Agreement dated of even date herewith (the
“Modification Agreement”).

The undersigned hereby acknowledges notice of the Modification Agreement and all
of the other documents being executed and delivered in connection therewith
(collectively, the “Modification Documents”), consents thereto, and hereby
reaffirms and agrees that:

(a) the undersigned’s obligations and covenants set forth in the Guaranty shall
remain in full force and effect after giving effect to the Modification
Documents;

(b) nothing in the Guaranty obligates Borrower or Lender to notify the
undersigned of any changes in the financial accommodations available to Borrower
or to seek reaffirmations of the Guaranty; and

(c) no requirement to notify the undersigned or to seek the undersigned’s
reaffirmation in the future shall be implied by the execution of this
Reaffirmation of Guaranty.

IN WITNESS WHEREOF, the undersigned has executed and delivered this
Reaffirmation of Guaranty to Lender as of January 24, 2014.

 

REXFORD INDUSTRIAL REALTY, INC., a Maryland corporation, By:  

/s/ Howard Schwimmer

Name:   Howard Schwimmer Title:   Co-Chief Executive Officer